Exhibit 10.1
 
 
 
 


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
(AS AMENDED MARCH 6, 2007 AND MAY 5, 2009,
AMENDED AND RESTATED ON FEBRUARY 22, 2012
AND FURTHER AMENDED ON MARCH 25, 2014)
 
 
 
 
 
 
TABLE OF CONTENTS

       
ARTICLE 1.
 
INTRODUCTION.
1
ARTICLE 2.
 
ADMINISTRATION.
1
 
2.1
Committee Composition
1
 
2.2
Committee Responsibilities
1
ARTICLE 3.
 
SHARES AVAILABLE FOR GRANTS.
1
 
3.1
Basic Limitation
1
 
3.2
Annual Increase in Shares
2
 
3.3
Additional Shares
2
ARTICLE 4.
 
ELIGIBILITY.
2
 
4.1
Nonstatutory Stock Options and Restricted Shares
2
 
4.2
Incentive Stock Options
2
ARTICLE 5.
 
OPTIONS.
2
 
5.1
Stock Option Agreement
2
 
5.2
Number of Shares
3
 
5.3
Exercise Price
3
 
5.4
Exercisability and Term
3
 
5.5
Effect of Change in Control
3
 
5.6
Modification or Assumption of Options
3
 
5.7
Buyout Provisions
3
ARTICLE 6.
 
PAYMENT FOR OPTION SHARES.
3
 
6.1
General Rule
3
 
6.2
Surrender of Stock
4
 
6.3
Exercise/Sale
4
 
6.4
Exercise/Pledge
4
 
6.5
Promissory Note
4
 
6.6
Other Forms of Payment
4
ARTICLE 7.
 
[Reserved]
4
ARTICLE 8.
 
RESTRICTED SHARES.
4
 
8.1
Time, Amount and Form of Awards
4
 
8.2
Payment for Awards
4
 
8.3
Vesting Conditions
4
 
8.4
Voting and Dividend Rights
4
ARTICLE 9.
 
PROTECTION AGAINST DILUTION.
5
 
9.1
Adjustments
5
 
9.2
Dissolution or Liquidation
5
 
9.3
Reorganizations
5

 
 
 
i
 
 
 


ARTICLE 10.
 
AWARDS UNDER OTHER PLANS.
5
ARTICLE 11.
 
LIMITATION ON RIGHTS.
5
 
11.1
Retention Rights
5
 
11.2
Stockholders’ Rights
5
 
11.3
Regulatory Requirements
5
ARTICLE 12.
 
WITHHOLDING TAXES.
6
 
12.1
General
6
 
12.2
Share Withholding
6
ARTICLE 13.
 
FUTURE OF THE PLAN.
6
 
13.1
Term of the Plan
6
 
13.2
Amendment or Termination
6
ARTICLE 14.
 
DEFINITIONS.
6
ARTICLE 15.
 
EXECUTION.
9



 
 
ii
 
 
 
HESKA CORPORATION
 
1997 STOCK INCENTIVE PLAN
 
ARTICLE 1.
INTRODUCTION.

 
The Plan was adopted by the Board effective March 15, 1997, and was subsequently
amended on each of March 6, 2007 and May 5, 2009.  In connection with completion
of the Company’s 1-for-10 Reverse Stock Split on December 30, 2010, pursuant to
Article 9 the Compensation Committee of the Board approved adjustments to the
Plan to reduce by a factor of ten the number of Options and Restricted Shares,
and related underlying Common Shares, available for issuance under the Plan.  On
February 22, 2012, the Board approved, subject to stockholder approval, further
amendments to the Plan to increase the aggregate number of Common Shares
available for issuance under the Plan.
 
The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares or Options (which may constitute incentive
stock options or nonstatutory stock options).
 
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Colorado (except its choice-of-law provisions).
 
ARTICLE 2.
ADMINISTRATION.

 
2.1           Committee Composition. The Plan shall be administered by the
Committee. The Committee shall consist exclusively of two or more directors of
the Company, who shall be appointed by the Board. In addition, the composition
of the Committee shall satisfy:
 
(a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and
 
(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code.
 
The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not satisfy the
foregoing requirements, who may administer the Plan with respect to Employees
and Consultants who are not considered officers or directors of the Company
under section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and Consultants and may determine all terms of such Awards.
 
2.2           Committee Responsibilities. The Committee shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan, (b) determine the type, number, vesting requirements and other features
and conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.
 
 
ARTICLE 3.
SHARES AVAILABLE FOR GRANTS.

 
3.1           Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. Prior to December 30, 2010,
the effective date of the Reverse Stock Split, the aggregate number of Options
and Restricted Shares awarded under the Plan were not to exceed: (a) 1,350,000;
plus (b) the aggregate number of Common Shares remaining available for grants
under the Predecessor Plans on March 15, 1997; plus
 
 
1
 
 
(c) the additional Common Shares described in Sections 3.2(a) and 3.3; less (d)
250,000. From and after the effective date of the Reverse Stock Split, the
aggregate number of Options and Restricted Shares available for award under the
Plan were reduced (pursuant to Article 9) by a factor of ten as follows: (a)
135,000; plus (b) 10% of the aggregate number of Common Shares that remained
available for grants under the Predecessor Plans on March 15, 1997; plus (c) the
additional Common Shares described in Sections 3.2(b) and 3.3 plus 10% of the
additional Common Shares described in Section 3.2(a); less (d) 25,000.  Subject
to stockholder approval, from and after the effective date of this amended and
restated Plan, the aggregate number of Options and Restricted Shares that may be
awarded under the Plan shall be increased by 250,000.  No additional grants have
been or are permitted to be made under the Predecessor Plans after March 15,
1997. The limitation of this Section 3.1 shall be further subject to adjustment
pursuant to Article 9.
 
3.2           Annual Increase in Shares.
 
(a)           As of January 1 of each year, commencing with the year 1998 and
continuing through January 1, 2007, the aggregate number of Options and
Restricted Shares that may be awarded under the Plan shall be increased by a
number of Common Shares equal to the lesser of (i) 5% of the total number of
Common Shares outstanding as of the next preceding December 31 or
(ii) 1,500,000. After the annual increase on January 1, 2007, there shall be no
further annual increases under the Plan pursuant to this Section 3.2(a) unless
and until stockholder approval of such increase has been obtained.
 
(b)           Subject to stockholder approval, as of the Company’s Annual
meeting of stockholders of each given year, commencing with the Company’s Annual
meeting of stockholders in 2012 and continuing through the Company’s Annual
meeting of stockholders in 2016, the aggregate number of Options and Restricted
Shares that may be awarded under the Plan shall be increased by a number of
Common Shares equal to the lesser of (A) 45,000  and (B) the product of 5,000
multiplied by the number of non-employee directors serving on the Board as of
the Company’s Annual meeting of stockholders in the particular year of
determination. After the annual increase as of the Company’s Annual meeting of
stockholders in 2016, there shall be no further annual increases under the Plan
pursuant to this Section 3.2(b) unless and until stockholder approval of such
increase has been obtained.
 
3.3           Additional Shares. If Options granted under this Plan or under the
Predecessor Plans are forfeited or terminate for any other reason before being
exercised, then the corresponding Common Shares shall become available for the
grant of Options and Restricted Shares under this Plan. If Restricted Shares are
forfeited, then the corresponding Common Shares shall again become available for
the grant of NQOs and Restricted Shares under the Plan. The aggregate number of
Common Shares that may be issued under the Plan upon the exercise of ISOs shall
not be increased when Restricted Shares are forfeited.
 
ARTICLE 4.
ELIGIBILITY.

 
4.1           Nonstatutory Stock Options and Restricted Shares. Only Employees,
Outside Directors and Consultants shall be eligible for the grant of NQOs and
Restricted Shares.
 
4.2           Incentive Stock Options. Only Employees who are common-law
employees of the Company, a Parent or a Subsidiary shall be eligible for the
grant of ISOs. In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company or any
of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the requirements set forth in section 422(c)(6) of the Code are
satisfied.
 
ARTICLE 5.
OPTIONS.

 
5.1           Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
Stock Option Agreement shall specify whether the Option is an ISO or an NQO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a cash payment
or in consideration of a reduction in the Optionee’s other compensation. A Stock
Option Agreement may provide that a
 
2
 
 
new Option will be granted automatically to the Optionee when he or she
exercises a prior Option and pays the Exercise Price in the form described in
Section 6.2.
 
5.2           Number of Shares. Each Stock Option Agreement shall specify the
number of Common Shares subject to the Option and shall provide for the
adjustment of such number in accordance with Article 9. Options granted to any
Optionee in a single fiscal year of the Company shall not cover more than 50,000
Common Shares, except that Options granted to a new Employee in the fiscal year
of the Company in which his or her service as an Employee first commences shall
not cover more than 100,000 Common Shares. The limitations set forth in the
preceding sentence shall be subject to adjustment in accordance with Article 9.
 
5.3           Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price; provided that the Exercise Price under an ISO shall in no event
be less than 100% of the Fair Market Value of a Common Share on the date of
grant and the Exercise Price under an NQO shall in no event be less than 85% of
the Fair Market Value of a Common Share on the date of grant. In the case of an
NQO, a Stock Option Agreement may specify an Exercise Price that varies in
accordance with a predetermined formula while the NQO is outstanding.
 
5.4           Exercisability and Term. Each Stock Option Agreement shall specify
the date when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed 10 years from the date of grant. A
Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, disability or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s service. NQOs may also be awarded in combination
with Restricted Shares, and such an Award may provide that the NQOs will not be
exercisable unless the related Restricted Shares are forfeited.
 
5.5           Effect of Change in Control. The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company, subject to
the following limitations:
 
(a) In the case of an ISO, the acceleration of exercisability shall not occur
without the Optionee’s written consent.
 
(b) If the Company and the other party to the transaction constituting a Change
in Control agree that such transaction is to be treated as a “pooling of
interests” for financial reporting purposes, and if such transaction in fact is
so treated, then the acceleration of exercisability shall not occur to the
extent that the surviving entity’s independent public accountants determine in
good faith that such acceleration would preclude the use of “pooling of
interests” accounting.
 
5.6           Modification or Assumption of Options. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding options or may
accept the cancellation of outstanding options (whether granted by the Company
or by another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.
 
5.7           Buyout Provisions. The Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
 
ARTICLE 6.
PAYMENT FOR OPTION SHARES.

 
6.1           General Rule. The entire Exercise Price of Common Shares issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such Common Shares are purchased, except as follows:
 
(a) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.
 
 
3
 
 
(b) In the case of an NQO, the Committee may at any time accept payment in any
form(s) described in this Article 6.
 
6.2           Surrender of Stock. To the extent that this Section 6.2 is
applicable, all or any part of the Exercise Price may be paid by surrendering,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan. The Optionee shall not surrender Common Shares in
payment of the Exercise Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.
 
6.3           Exercise/Sale. To the extent that this Section 6.3 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Common
Shares being purchased under the Plan and to deliver all or part of the sales
proceeds to the Company.
 
6.4           Exercise/Pledge. To the extent that this Section 6.4 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid by delivering (on a form prescribed by the Company) an irrevocable
direction to pledge all or part of the Common Shares being purchased under the
Plan to a securities broker or lender approved by the Company, as security for a
loan, and to deliver all or part of the loan proceeds to the Company.
 
6.5           Promissory Note. To the extent that this Section 6.5 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid by delivering (on a form prescribed by the Company) a full-recourse
promissory note; provided that the par value of the Common Shares being
purchased under the Plan shall be paid in cash or cash equivalents.
 
6.6           Other Forms of Payment. To the extent that this Section 6.6 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid in any other form that is consistent with applicable laws, regulations
and rules.
 
ARTICLE 7.
[Reserved]

 
ARTICLE 8.
RESTRICTED SHARES.

 
8.1           Time, Amount and Form of Awards. Awards under the Plan may be
granted in the form of Restricted Shares. Restricted Shares may also be awarded
in combination with NQOs, and such an Award may provide that the Restricted
Shares will be forfeited in the event that the related NQOs are exercised.
 
8.2           Payment for Awards. To the extent that an Award is granted in the
form of newly issued Restricted Shares, the Award recipient, as a condition to
the grant of such Award, shall be required to pay the Company in cash, cash
equivalents or any other form of legal consideration acceptable to the Company,
including but not limited to future services, an amount equal to the par value
of such Restricted Shares. To the extent that an Award is granted in the form of
Restricted Shares from the Company’s treasury, no cash consideration shall be
required of the Award recipients. Any amount not paid in cash may be paid with a
full recourse promissory note.
 
8.3           Vesting Conditions. Each Award of Restricted Shares may or may not
be subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Award Agreement. A Stock
Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, disability or retirement or other events. The Committee may
determine, at the time of granting Restricted Shares or thereafter, that all or
part of such Restricted Shares shall become vested in the event that a Change in
Control occurs with respect to the Company, except as provided in the next
following sentence. If the Company and the other party to the transaction
constituting a Change in Control agree that such transaction is to be treated as
a “pooling of interests” for financial reporting purposes, and if such
transaction in fact is so treated, then the acceleration of vesting shall not
occur to the extent that the surviving entity’s independent public accountants
determine in good faith that such acceleration would preclude the use of
“pooling of interests” accounting.
 
8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Stock Award Agreement, however, may
 
 
4
 
 
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.
 
ARTICLE 9.
PROTECTION AGAINST DILUTION.

 
9.1           Adjustments. In the event of a subdivision of the outstanding
Common Shares, a declaration of a dividend payable in Common Shares, a
declaration of a dividend payable in a form other than Common Shares in an
amount that has a material effect on the price of Common Shares, a combination
or consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, a recapitalization, a spin-off
or a similar occurrence, the Committee shall make such adjustments as it, in its
sole discretion, deems appropriate in one or more of (a) the number of Options
and Restricted Shares available for future Awards under Article 3, (b) the
limitations set forth in Section 5.2, (c) the number of Common Shares covered by
each outstanding Option or (d) the Exercise Price under each outstanding Option.
Except as provided in this Article 9, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
 
9.2           Dissolution or Liquidation. To the extent not previously
exercised, Options shall terminate immediately prior to the dissolution or
liquidation of the Company.
 
9.3           Reorganizations. In the event that the Company is a party to a
merger or other reorganization, outstanding Options and Restricted Shares shall
be subject to the agreement of merger or reorganization. Such agreement may
provide, without limitation, for the continuation of outstanding Awards by the
Company (if the Company is a surviving corporation), for their assumption by the
surviving corporation or its parent or subsidiary, for the substitution by the
surviving corporation or its parent or subsidiary of its own awards for such
Awards, for accelerated vesting and accelerated expiration, or for settlement in
cash or cash equivalents.
 
ARTICLE 10.
AWARDS UNDER OTHER PLANS.

 
The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Restricted Shares and
shall, when issued, reduce the number of Common Shares available under
Article 3.
 
ARTICLE 11.
LIMITATION ON RIGHTS.

 
11.1           Retention Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant. The Company and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the service of any Employee, Outside
Director or Consultant at any time, with or without cause, subject to applicable
laws, the Company’s certificate of incorporation and bylaws and a written
employment agreement (if any).
 
11.2           Stockholders’ Rights. A Participant shall have no dividend
rights, voting rights or other rights as a stockholder with respect to any
Common Shares covered by his or her Award prior to the time when a stock
certificate for such Common Shares is issued or, in the case of an Option, the
time when he or she becomes entitled to receive such Common Shares by filing a
notice of exercise and paying the Exercise Price. No adjustment shall be made
for cash dividends or other rights for which the record date is prior to such
time, except as expressly provided in the Plan.
 
11.3           Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.
 
 
5
 
 
ARTICLE 12.
WITHHOLDING TAXES.

 
12.1           General. To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.
 
12.2           Share Withholding. The Committee may permit a Participant to
satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Common Shares that otherwise
would be issued to him or her or by surrendering all or a portion of any Common
Shares that he or she previously acquired. Such Common Shares shall be valued at
their Fair Market Value on the date when taxes otherwise would be withheld in
cash.
 
ARTICLE 13.
FUTURE OF THE PLAN.

 
13.1           Term of the Plan. The Plan, as set forth herein, shall become
effective on March 14, 1997. The Plan shall remain in effect until it is
terminated under Section 13.2, except that no ISOs shall be granted after May 8,
2022.
 
13.2           Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. An amendment of the Plan shall be subject
to the approval of the Company’s stockholders only to the extent required by
applicable laws, regulations or rules. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.
 
ARTICLE 14.
DEFINITIONS.

 
14.1           “Affiliate” means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.
 
14.2           “Award” means any award of an Option or a Restricted Share under
the Plan.
 
14.3           “Board” means the Company’s Board of Directors, as constituted
from time to time.
 
14.4           “Change in Control” shall mean:
 
(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;
 
(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;
 
(c) A change in the composition of the Board, a result of which fewer than 50%
of the incumbent directors are directors who either (i) had been directors of
the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or
 
(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 30% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) any
person, or person affiliated with said person, who, on March 15, 1997,is the
beneficial owner of securities of the Company representing at least 20% of the
total voting power represented by the Company’s then
 
6
 
 
outstanding voting securities (11,607,764), (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a Parent
or Subsidiary and (iii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
14.5           “Code” means the Internal Revenue Code of 1986, as amended.
 
14.6           “Committee” means a committee of the Board, as described in
Article 2.
 
14.7           “Common Share” means, as may be applicable, one share of Common
Stock, par value $0.01 per share, of the Company to the extent any remains
outstanding at the time of determination, or one share of Public Common Stock,
par value $0.01 per share, of the Company, to the extent any remains outstanding
at the time of determination.
 
14.8           “Company” means either (a) Heska Corporation, a California
corporation (prior to the formation of Heska Corporation, a Delaware
corporation), or (b) Heska Corporation, a Delaware corporation (following its
formation).
 
14.9           “Consultant” means a consultant or adviser who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 4.2.
 
14.10           “Employee” means a common-law employee of the Company, a Parent,
a Subsidiary or an Affiliate.
 
14.11           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
14.12           “Exercise Price” means the amount for which one Common Share may
be purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement.
 
14.13           “Fair Market Value” means the market price of Common Shares,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal. Such determination
shall be conclusive and binding on all persons.
 
14.14           “ISO” means an incentive stock option described in section
422(b) of the Code.
 
14.15           “NQO” means a stock option not described in sections 422 or 423
of the Code.
 
14.16           “Option” means an ISO or NQO granted under the Plan and
entitling the holder to purchase Common Shares.
 
14.17           “Optionee” means an individual or estate who holds an Option.
 
14.18           “Outside Director” shall mean a member of the Board who is not
an Employee. Service as an Outside Director shall be considered employment for
all purposes of the Plan, except as provided in Section 4.2.
 
14.19           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.
 
 
7
 
 
14.20           “Participant” means an individual or estate who holds an Award.
 
14.21           “Plan” means this Heska Corporation 1997 Stock Incentive Plan,
as amended from time to time.
 
14.22           “Predecessor Plans” means (a) the 1988 Heska Corporation Stock
Plan and (b) the Heska Corporation 1994 Key Executive Stock Plan.
 
14.23           “Restricted Share” means a Common Share awarded under the Plan.
 
14.24           “Reverse Stock Split” means the Company’s 1-for-10 reverse stock
split of its then outstanding Common Shares, which was approved by the Company’s
stockholders and consummated and made effective December 30, 2010.
 
14.25           “Stock Award Agreement” means the agreement between the Company
and the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.
 
14.26           “Stock Option Agreement” means the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her Option.
 
14.27           “Subsidiary” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.
 
 
8
 
 




ARTICLE 15.
EXECUTION.

 
To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this document in the name of the Company.
 

           
HESKA CORPORATION
 
   
By:  
/s/ Jason A. Napolitano  
     
Executive Vice President and 
     
Chief Financial Officer 
 

 


 
9
 
 
 